pe Démocratique du Congo

| Le

Ministère des Affaires Foncières

NS, 3/1
OR 2.469.3/UN/APr.F/071/78u0.1/123 /2s

Circonscription Foncière de T shopo Les Transmis copie pour information à :
Division des Titres Immobiliers. - Monsieur le Directeur Chef de
PS, Ve Service des Titres Ilnnobilierse-
- Monsieur | + Bousgmestcede. af mimi gtrateur

LE. | Gerwmune de Territoire de Yahuna.=
Réf. . Y/0.M/N° pG/060/045 pü 29/07/ Tres ue don
Objet : Projet Contrat d' Emphytéose 015. Is8AANGI..-
…Parcelle n° : S.R.644,. ne
= …_ Commone : lerritoire de Yehuma.-
Fos A Monsieur le Directeur Général de
| Ve de : Localité Wenze VII. ;

la Société Plentations et------

_ Mle,Mme M. Huileries du Congo S.A (PHC)
à KINSHAS A.

J'ai l'honneur de vous faire parvenir, sous ce pli, avec prière de bien vouloir me le retourner dûment
signés, deux exemplaires du Projet de Contrat d' Emphyteose relatif à la parçelle n° 8-R° niv
située dans le Commune, Territoire de Tshuna, Localité Wenze #28

que vous occupez en vertu de : Certificat d'Enregistrenent Vol. CK.99 Folio 136
du vingt-quatre août mil neuf cent cinquante-cinge

Je vous signale que votre contrat n'interviendra qu ‘après le paiement de la somme aan ci-dessous
et répartie comme suit :
- Prix de référence du terrain FG 79.647 +2
- Taxe d'établissement du contrat XXXXX XXXXXEX X CR
- Taxe de P.V. de mise en valeur : BG 13: 950, 09 AE EE
- Taxe de Certificat d'enregistrement FC ?e 740, 00

- Note d'usage 2000PBP0 10
- Frais de mesurage et bornage . FC 30.690,00
- Frais de consultation Fe 13.550, 00 |
XXXXXAXXXXAXX
- Frais croquis
XKXXAXE LEXKXX

- Occupation provisoire |
- Loyer du 26/09. au 1/12/2075. 3e. NT RON

TOTAL FC 151: 106,94
À DEDUIRE : montant déjà payé suivant quittance n° 2 © 679 #3 du 7/10 140185; -
TOTAL ._FCA5A. 106, 34,

Montant que je vous prie-de bien vouloir verser en espèces entre les mains du Comptable des Titres
Immobiliers deT shopo L à ISANGI ou au compte n° 11.050/1524 auprès de la Banque

Centrale du Congo à KISANGANI.—

La quittance qui vous sera délivrée doit m'être présentée ou transmise en communication en même" ue +
temps que les deux exemplaires du-Contrat d'Emphytéose endéans le mois de la réception de A 3

présente lettre, ainsi que la fic PLATE Autre. f L
F , … CN EN # LE È : A
18 21% l'assurance de ma/considérattor distinguée. AS
KE 2%) \ SANTA
[3 Ù 4
| Ai 4 bobitiérs” à
a ŒDITCHO DE 9

0085420

EE
: DEMOCRATIQUE DU CONGO

an

STERE DES AFFAIRES FONCIERES
2NSRIPTION FONCIERE TSHOPO |
AISION DES TITRES IMMOBILIERS
; ISANGI
f'éls : 0811480087 — 0810126700

4

N° 2.469.3/MIN/AFF/CTI/TSHO. 7124/2015

Transmis copie pour information à :

- Monsieur le Comptable Public des Titres
Immobiliers Tshopo 1 à Isangi.

- Monsieur le Chef de Ressort de la Direction
Générale des Recettes de la Province
Orientale à Basoko.

À Monsieur le Directeur Général de la Société
Plantations et Huileries du Congo S.A (PHC)

: FETES
. T'ES
sue TER

Objet; Projet Contrat à la signature

à Kinshasa.
Terrain n° S.R 644
Territoire de YAHUMA
Contrat d'emphytéose Monsieur,

Me référant à votre lettre/O.M n° DG/060/015 du 29 juillet 2015

par laquelle vous sollicitez le titre de propriété pour votre Terrain inscrit sous le n° SR 644 à usage agricole, situé dans le

Territoire de YAHUMA, localité WENZE VI, j'ai l'honneur de vous faire parvenir en annexe à la présente, deux exemplaires d’un

… projet de contrat d'emphytéose tout en vous priant de bien vouloir me les renvoyer dûment revêtus de votre signature sur la
rubrique « L'EMPHYTEOTE » accompagnés du bordereau de versement.

Ce contrat est établi aux conditions suivantes :

“ Taxe d'établissement contrat : FC 4.650.00
“ Taxe croquis : FC 1.860.00
» Note d'usage : FC 1.395.00
“ Frais techniques :FC 930.00
“ Frais administratifs : FC 465.00

TOTAL A PAYER : FC 9.300.00

Je vous signale que l'intervention de votre contrat est conditionnée
au payement de la somme détaillée ci -dessus, montant que je vous demande de bien vouloir verser en espèces au
Guichet Unique de la Direction Générale des Recettes de la Province Orientale à Kisangani.

Votre désintéressement sera considéré comme la renonciation

tacite à votre demande qui sera d’ailleurs classée sans suite.

Veuillez agréer, Monsieur, Flassurance de ma gefiSrdération

distinguée.

f" à
#.:
‘

É /S
PRES IMMOBILIERS Fe ru

RVA UR DES

. œe= 7
oo TO A on md me mme ee
